Filed 9/30/13 P. v. Crabtree CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058848

v.                                                                       (Super.Ct.No. FCF1291)

REBECCA CRABTREE,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A.Smith,

Judge. Affirmed.

         Jamie Popper, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                       INTRODUCTION

       Defendant, Rebecca Crabtree, is serving 29 years in prison after a jury convicted

her in 2000 of attempted murder (Pen. Code, §§ 664/187, subd. (a))1 and found true

allegations that she personally used a firearm (§§ 12022.5, subd. (a)(1), 12022.53, subd.

(b)) and personally and intentionally discharged a firearm (§ 12022.53, subd. (c)).

       In April 2013, defendant petitioned the superior court to recall her sentence under

section 1170.126. The trial court denied the petition on the grounds that defendant’s

commitment offense, attempted murder, is a severe and violent felony that disqualifies

defendant from resentencing under section 1170.126, subdivision (e), and that she was

not sentenced under the Three Strikes Law in the first place, having been sentenced to 9

years for the attempted murder and 20 years for the firearm enhancement.

       This appeal followed.

                                            DISCUSSION

       After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25
Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d
493], setting forth a statement of the case, a brief summary of the facts, and identifying

one potential arguable issue: did the trial court err in denying defendant’s petition for

recall of sentence under Penal Code section 1170.126?




       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
       Defendant was offered an opportunity to file a personal supplemental brief, which

she has done. Defendant sets forth three grounds for appeal. First, defendant vaguely

asserts her counsel was ineffective based on her having been assigned three different

public defenders and having been coerced into signing a time waiver for the preliminary

hearing. Defendant also states the trial court violated her First Amendment rights by

imposing the maximum sentence. Finally, defendant argues the trial court misstated the

facts at sentencing and the prosecution failed to disclose evidence that could have been

used to impeach the victim, that is, a medical report stating the victim had been drinking

and had a history of depression. None of these issues are cognizable in this appeal, which

is limited to issues related to the denial of defendant’s petition for recall of sentence.

       Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an independent

review of the record and find no arguable issues.

                                        DISPOSITION

       The trial court’s ruling denying defendant’s petition for recall of resentence under

section 1170.126 is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                         RAMIREZ
                                                                                             P. J.


We concur:

HOLLENHORST
                           J.

KING
                           J.


                                               3